DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 6-10 in the reply filed on 10/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW109100708, filed on 01/09/2020.

Information Disclosure Statement
The Taiwanese Office Action has been filed in foreign language only, therefore it is being considered by the examiner only in the scope of listed prior art listed in the Taiwanese Office Action. If Applicant feels that the detailed understanding of the opinion of the Taiwanese Office Action is essential, Applicant is advised to file an English translation of the Taiwanese Office Action. The information disclosure statement filed 06/09/2021 is therefore considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 108728876 A, machine translation).
Considering claim 6, Wang discloses a method for preparing a catalyst for electrolysis of water, comprising: placing a substrate in an aqueous electrolyte containing a high entropy alloy precursor; and performing an electroplating process on the substrate to form a high entropy alloy catalyst on the substrate (pages 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 6 above, and further in view of Bárta et al. (Koroze a ochrana materiálu 62(1) 1-5 (2018), machine translation).
Considering claim 7, Wang discloses the high entropy alloy precursor comprises ferrous sulfate, cobalt chloride, nickel chloride, cupric chloride and ammonium molybdate (page 2, paragraph 4).
The claim however requires ferric chloride. 
2 (ferric chloride) (page 2, Methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ferric chloride in the water bath of Wang because Bárta teaches that water baths either chlorides or sulphates may be used for electrodeposition of high entropy alloy. Therefore one would have a reasonable expectation of success to use a ferric chloride in water bath for the same purpose of electroplating a high entropy alloy.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Bárta et al., as applied to claim 6 above, and further in view of Kang et al. (CN 107587158 A, provided with IDS).
Considering claim 8, Wang discloses the high entropy alloy precursor comprises ferrous sulfate, cobalt chloride, nickel chloride, cupric chloride and ammonium molybdate (page 2, paragraph 4).
The claim however requires ferric chloride and in addition manganese chloride. 
Bárta discloses that for water baths either chlorides or sulphates may be used for electrodeposition of high entropy alloy (page 3, right column). Examples of the chlorides are FeCl2 (ferric chloride) (page 2, Methods).
Kang discloses a high entropy alloy comprising in addition manganese.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add manganese chloride to the electrochemical bath of Wang, because Kang discloses high entropy alloys comprising Mn in addition to Fe, Co, Ni, Cu and Mo are known. Therefore, one would have a reasonable expectation of success to add Mn to make a high entropy alloy with known . 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 6 above.
Considering claim 9, Wang is silent as to the current density used for the electrolysis process. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the current density during the deposition in order to optimize film quality, thickness and time of the deposition. It is generally known that slower deposition tends to form more uniform films and faster usually results in more porous films. Therefore one would want to optimize the deposition speed for an acceptable or desirable film quality in reasonable amount of time. Lacking any particular criticality of the claimed range such current density is considered obvious in view of result effective optimization. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claim 6 above, and further in view of Fan et al. (CN 109999830 A, abstract).
Considering claim 10, Wang teaches that electrochemical deposition of high-entropy alloy films can be uniformly deposited on various structurally complex substrates (page 1, last paragraph).
Wang does not explicitly discloses a porous substrate.
However, Fan discloses that CoCr(Mn/Al)FeNi high-entropy alloy are a catalyst (abstract). Therefore it would have been obvious to one of ordinary skill to use a porous substrate for a catalyst, because it is well known that catalysts require large surface area. A porous substrate will significantly increase a surface area of the deposited catalyst film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794